Russell, C. J.
1, Under the ruling in Erwin v. Harris, 87 Ga. 333 (2), delivery of a shipment to a carrier, with a bill of lading to the order of the shipper, attached to a draft, does not constitute delivery to the consignee, but the carrier is an agent of the shipper, and title does not pass to the would-be purchaser. See, also, Moss v. Sell, 8 Ga. App. 588 (70 S. E. 18).
2. One who purchases personal property presumably upon his personal credit and financial standing, and not as a cash transaction, is not bound to accept the property when shipped with a draft attached to the bill of lading.
3. Under the pleadings and the testimony adduced in behalf of the plaintiff, the court,did not err in awarding a nonsuit. Judgment affirmed.
Bush & Stapleton, for plaintiff, cited: Civil Code, §§ 3222-3; Castlen v. Marshburn, 8 Ga. App. 400.
T. S. Hawes, Erle M. Donalson, for defendant, cited: Civil Code, §§ 4125-6; Moss v. Sell, 8 Ga. App. 588; Erwin v. Harris, 87 Ga. 333 (2).